United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-2352
                     ___________________________

                           Hector Miranda Ortiz

                         lllllllllllllllllllllPetitioner

                                       v.

Jefferson B. Sessions, III, Attorney General of the United States of America

                        lllllllllllllllllllllRespondent
                     ___________________________

                             No. 16-3779
                     ___________________________

                           Hector Miranda Ortiz

                         lllllllllllllllllllllPetitioner

                                       v.

Jefferson B. Sessions, III, Attorney General of the United States of America

                        lllllllllllllllllllllRespondent
                                ____________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                              ____________
                             Submitted: August 4, 2017
                               Filed: August 9, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated matters, Salvadoran citizen Hector Miranda Ortiz
petitions for review of (1) an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from the decision of an immigration judge, which denied him
withholding of removal and relief under the Convention Against Torture (CAT) (No.
16-2352); and (2) an order of the BIA denying his motion to reopen proceedings (No.
16-3779).

      We conclude that substantial evidence supports the agency’s decision to deny
withholding of removal. Ortiz did not show that the harm he suffered was on account
of a protected ground or establish that his proposed social group was distinctly
perceived by the Salvadoran society. See Malonga v. Holder, 621 F.3d 757, 766 (8th
Cir. 2010) (applicant bears burden of providing some evidence that motivation of
persecutor’s actions was, at least in part, on account of protected ground); Matter of
W-G-R-, 26 I. & N. Dec. 208, 220-22 (BIA 2014) (applicant did not establish that
“former members of the Mara 18 gang in El Salvador who have renounced their gang
membership” constituted particular social group; defined group lacked particularity
because it was too diffuse, as well as too broad and subjective); accord Reyes v.
Lynch, 842 F.3d 1125, 1137-38 (9th Cir. 2016).

      We further determine that Ortiz’s CAT claim fails, as the record evidence does
not compel a reasonable adjudicator to conclude that Ortiz would more likely than not

                                         -2-
face torture upon removal to El Salvador. See Malonga, 546 F.3d at 554-56. Finally,
we find no abuse of discretion in the BIA’s denial of his motion to reopen. See
Vargas v. Holder, 567 F.3d 387, 391 (8th Cir. 2009) (standard of review for motion
to reopen).

      The petitions for review are denied. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-